Mr. Presiding Justice Thomson dissenting: I am unable to concur in the foregoing decision. In my opinion, the verdict and judgment for the plaintiff in this case are clearly against the manifest weight of the evidence. Much is made by counsel for the plaintiff of the bruises which were found on the plaintiff’s back, after her fall, on the occasion in question. It is argued that it is quite impossible for her to have received these bruises, if she fell in the manner described by the witnesses for the defendants. In my opinion, it is equally impossible for her to have received these bruises from any fall she may have experienced in the manner described by her own testimony. It is further argued that cases of this kind cannot be decided simply on the number of witnesses testifying on the - one side or the other, and that the weight of the evidence may not be determined by counting the number of witnesses. Certainly not. But it is equally true that the number of witnesses testifying on one side and on the other has something to do with the question of the weight of the evidence, contrary to the apparent contention.of counsel for the plaintiff. On the facts involved, the only issue presented has to do with the question of whether the plaintiff fell as she was alighting from the defendants’ car, or whether her fall occurred after she had left the car entirely. The determination of that question settles the question of liability. On that proposition, it seems to me that the clear preponderance of the testimony is in favor of the defendants. The statute imposes upon this court the duty of passing final judgment on the facts. In fulfilling this duty, necessarily, the court must weigh the evidence. As pointed out by counsel for the defendants, the jury acts upon the mere preponderance of the evidence, while this court acts upon the manifest preponderance of the evidence. The plaintiff says she fell as she was alighting from the car. In this she is corroborated by one witness. The defendants’ contention is that she fell after she had alighted from the car and walked away from it several paces. This theory of the accident is supported by six witnesses. The one witness corroborating the plaintiff was not in a position to observe the occurrence accurately. The accident occurred at night. From the evidence, it is apparent that the plaintiff’s corroborating witness was on the sidewalk and something over 100 feet in a northwesterly direction from the point where the plaintiff got off the car. As she left the car, all the testimony is to the effect that she proceeded in a northwesterly direction toward the entrance to her premises, which was just a few feet away from the point at which the car stopped. In other words, when she stepped off the car, her course took her in a general way towards the spot where this corroborating witness was standing. This witness, therefore, was not in a position to tell accurately at just what point in her course the plaintiff fell. He was in a position to see her go down and tell of her position as she was in the street after her fall. It is significant, in my •judgment, that on that point he corroborates the defendants’ witnesses, for he mentions that she fell on her hands and knees. Four of the defendants’ witnesses were in a position enabling them to see accurately just what happened as the plaintiff alighted and to tell whether her fall occurred at that time. These witnesses being the conductor, the policeman, and the other two passengers on the rear platform of the car. They all state positively that she did not fall as she was getting off the car; that she stepped down to the street and left the car entirely and that she had walked away from the car several paces before the car started up. That situation is very accurately corroborated by the motorman and the passenger on the front platform, who testified that two passengers left the car at that end, on the occasion of this stop, and that when the motorman got the bell to go ahead, they had not completely alighted, and the motorman therefore paused, after getting the bell to proceed, and waited until these two front platform passengers were off the car before he went ahead. Comment is made in the majority opinion on the fact that there are some slight discrepancies in the testimony of the defendants ’ four witnesses who were on the back platform, as to just how far away from the car the plaintiff had gone before she fell. In my opinion, these discrepancies are quite immaterial. If anything, they would seem to lend themselves to the conviction that these witnesses were telling the truth. The important thing about that testimony is the fact that they all agree that there was no fall of any kind as the plaintiff left the car, but that she had gone several steps away from the car, even before the car started. In my opinion, where the defendants’ theory is thus supported by six witnesses, and the plaintiff’s is supported by only one in addition to her own testimony, who was not so located as to observe the occurrence accurately, and at least four of the defendants’ witnesses were in a position to see accurately what happened at the crucial point in the occurrence, and their description is so strongly corroborated by other facts described by the other two witnesses, as is the case here, a decision for the plaintiff is clearly against the manifest weight of the evidence. Therefore, I am of the opinion that the judgment of the circuit court should be reversed with a finding of fact.